Title: To Thomas Jefferson from William John Coffee, 19 May 1823
From: Coffee, William John
To: Jefferson, Thomas


Honbl. Sir

May 19—23. New. York
Your Lettere of the 30 Last Month was received and on it’s arrival I felt much gratification from the Honor your kind Attention showed me. I am glad you are satisfyed that every thing has been Properly sent, to you, and to Mr Brocknibro, but am sorry that Colo Peyton should have been so little attentive to my directions but those are matters of small importancs to the Colo and Therefor do not much wonder, Still I hope [and from this care taken in backing) I trust they may be convayed to Bedford safe that is with your Commands and Attention. The fresh inconveniance that I suffer owing to mr Brockenbrous delay in not meeting my small Ballances of 66.37 as you stated would be the case by the time I recved yours (but which has not yet come to hand or can I account for this tardinness in mr Brockinbrough to whome I had wrote to on this same subject on the 5th but I live in hopes to do so before you get this and must say I am warmly sensible of your Friendship and hope to Live in your EsteemSr. Respectfuly yoursW. J. Coffee